QUINTESSENCE PHOTONICS CORPORATION


INSTRUCTIONS FOR COMPLETION OF DOCUMENTS


REGISTRATION RIGHTS AGREEMENT


READ THE ENTIRE REGISTRATION RIGHTS AGREEMENT BEFORE PROCEEDING.


Page 10:
 
Print the date you are signing the Agreement on the line that says “Date.” Print
your address, telephone number, and fax number on the appropriate lines. Sign
your name on the first line under “Individual Investors.” Print your name on the
second line under “Individual Investors.” If two individuals are investing
jointly, such as husband and wife, the joint investor signs their name on the
third line and prints their name on the fourth line under “Individual
Investors.” If you are signing on behalf of an entity, such as a corporation,
partnership, limited liability company, or trust, print the name of the entity
on the line that reads “Name of Entity” under “Entity Investors.” Then sign your
personal name on the line after “By” and print your personal name on the line
after “Name” and print your title with the entity on the line after “Title”
(i.e., President, General Partner, Manager, Trustee, Custodian, etc.).



SUBSCRIPTION AGREEMENT


Item I:
 
Name and address information must be provided. Securities will be issued in the
name set forth in this Item and delivered to the address set forth in this Item.
If two people are subscribing jointly, both people must provide their names and
social security numbers. A telephone number must also be provided.



Item II:
 
If securities are to be held in a different name than the investor and sent to a
different address (i.e., an IRA or other account held at a brokerage firm), this
Item must be completed. If the securities are to be issued and delivered
directly to the entity listed in Item I, this section need not be filled in.



Item III:
 
This Item needs to be read by the investor, but nothing needs to be written
here.



Item IV:
 
This Item must be completed by checking the appropriate line.

 
Item V:
 
This Item must completed only if you check Item IV(A)(1).

 
Item VI:
 
This Item needs to be read by the investor, but nothing needs to be written
here.

 
Item VII:
 
The Patriot Act requires us to collect information on the sources of funds.
Please complete section 1, add the documents requested in section 2 only if
funds did not come from an approved country (U.S. is approved), complete section
3.

 
Item VIII:
 
Add the documents requested in this section only if you are wiring funds.

 
Item IX:
 
The Subscription Agreement must be signed and dated here.

 
Item X:
 
Your investment advisor or broker must complete this item and sign to verify
that this is a suitable investment, as well as for record keeping purposes.




--------------------------------------------------------------------------------




PRE-DISPUTE ARBITRATION AGREEMENT


Sign your name under “Client Signature” and print the date you are signing the
Agreement on the line that says “Date” on the left column. Print your name under
“Print Client Name.” If two individuals are investing jointly, such as husband
and wife, the joint investor signs their name on the right column and prints
their date under “Client Signature” and “Date” on the right column. If you are
signing on behalf of an entity, such as a corporation, partnership, limited
liability company, or trust, print the name of the entity on the line that reads
“Print Client Name.” Then sign your personal name on the line after
“Representative Signature.”


IF YOU ARE A U.S. CITIZEN, RESIDENT ALIEN OR A U.S.-BASED ENTITY:


If you are a U.S. CITIZEN, RESIDENT ALIEN OR AN ENTITY ORGANIZED IN A STATE IN
THE UNITED STATES. (i.e., Delaware-organized corporation), please complete the
attached Form W-9 - “Request for Taxpayer Identification Number and
Certification.”


IF YOU ARE A FOREIGN INVESTOR:


If you are a FOREIGN INVESTOR, please complete the attached Form W-8BEN
“Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding.”


INSTRUCTIONS FOR PAYMENTS


Please deliver a check (bearing subscriber’s name) payable to “City National
Bank - Quintessence Photonics Corporation” in the amount of your total
subscription to:


Brookstreet Securities Corporation
ATTN: Compliance
2361 Campus Drive, Suite 210
Irvine, CA 92612
Telephone Number: (949) 852-6800


If you are unable to deliver a check, please wire funds to the escrow agent in
the amount of your total subscription following these instructions:


CITY NATIONAL BANK
LOS ANGELES FED ABA ROUTING # 122 016 066
C/O CITY NATIONAL INVESTMENTS #101281469
FOR FURTHER CREDIT TO:
ACCOUNT NAME: CITY NATIONAL BANK - Quintessence Photonics Corporation
ACCOUNT # ESC06536


Complete the Registration Rights Agreement and Subscription Agreement and mail
or deliver with your check or wire information to the address above.



--------------------------------------------------------------------------------



SUBSCRIPTION AGREEMENT
 
QUINTESSENCE PHOTONICS CORPORATION

Please read all instructions and the terms and conditions of this agreement
carefully before filling out this application. If you need assistance, please
contact George Lintz, CFO of Quintessence Photonics Corporation (the “Company")
at (818) 986-0000 or Neil Dabney at Brookstreet Securities Corporation at (310)
230-1044.
 

When the application is complete, mail the application and your investment to:  
Brookstreet Securities Corporation
ATTN: Compliance
ADDRESS: 2361 Campus Drive, Suite 210
Irvine, CA 92612

 
Make checks payable to City National Bank - Quintessence Photonics Corporation

  o Check this box if you are sending your subscription funds by wire transfer.
  o Check this box if you previously invested this Offering.

 
 
I. ACCOUNT REGISTRATION - Check One




o
Individual Account
 o
Joint Registration
 
If no box below is checked, we will issue the securities as JTWROS.
 o
Pension or Profit
Sharing
 
 o
Corporation, Partnership, Trust, Association or Other Entity
   o
Joint Tenant with Right of Survivorship
 o
IRA
       o
Tenants in Common
           o
Tenants by Entirety
           o
Community Property
       

 

     
Name of APPLICANT, CUSTODIAN, CORPORATION, TRUST or BENEFICIARY
   

 

 
M or F
      o
 
Date of Birth
 
Soc. Sec./Tax ID #

    PLEASE PUT A CHECK NEXT TO THE SOC. SEC. # OR TAX ID. # RESPONSIBLE FOR
TAXES. WE WILL REPORT THIS NUMBER TO THE IRS.
Name of JOINT TENANT or TRUSTEE (if applicable)
   

 
M or F
      o
Date of Birth
 
Soc. Sec./Tax ID #
 

 

     
Name of ADDITIONAL TRUSTEE (if applicable)
 
Date of Trust

 
Marital Status (please check one) o Single o Married o Separated     o Divorced


$________________ Investment Amount_________________Number of Shares of Common
Stock (Number of Shares X $1.25 per Share; Minimum 20,000 Shares ($25,000)
unless otherwise approved by the Company)


HOME ADDRESS - THIS ADDRESS WILL BE USED FOR MAILING UNLESS YOU INDICATE
OTHERWISE
 

    Street Address Unit Number

City ________________________
  State_______________________
 ZIP+4_______________________

 
Home Phone Number (with Area Code) (_____) ________________
/ Fax Number (with Area Code) (____) _________________
Email Address: _______________________  

  
BUSINESS ADDRESS
 

    Name of Company  

    Street Address
Suite Number

City ________________________
  State_______________________
 ZIP+4_______________________

 
Home Phone Number (with Area Code) (_____) ________________
/ Fax Number (with Area Code) (____) ____________________
Email Address: _______________________  

 
1

--------------------------------------------------------------------------------


 
II. ALTERNATIVE DISTRIBUTION INFORMATION



To direct distributions to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.


Name of Firm (Bank, Brokerage, Custodian):
_______________________________________________


Account Name:
_____________________________________________________________________


Account Number:
___________________________________________________________________


Representative Name:
________________________________________________________________
 
Representative Phone Number:
_________________________________________________________


Address:
__________________________________________________________________________


City, State ZIP:
_____________________________________________________________________


III. SUBSCRIPTION AGREEMENT



You as an individual or you on behalf of the subscribing entity are being asked
to complete this Subscription Agreement so a determination can be made as to
whether or not you (it) are qualified to purchase securities under applicable
federal and state securities laws.
Your answers to the questions contained herein must be true and correct in all
respects, and a false representation by you may constitute a violation of law
for which a claim for damages may be made against you.
Your answers will be kept strictly confidential; however, by signing this
Subscription Agreement, you will be authorizing the Company to present a
completed copy of this Subscription Agreement to such parties as they may deem
appropriate in order to make certain that the offer and sale of the Securities
will not result in a violation of the Securities Act of 1933, as amended, or of
the securities laws of any state.
This Subscription Agreement does not constitute an offer to sell or a
solicitation of an offer to buy securities or any other security.
All questions must be answered. If the appropriate answer is "None" or "Not
Applicable," please state so. Please print or type your answers to all questions
and attach additional sheets if necessary to complete your answers to any item.
Please initial any correction.
 

--------------------------------------------------------------------------------

INDIVIDUAL SUBSCRIBERS:
If the Securities subscribed for are to be owned by more than one person, you
and the other co-subscriber must each complete a separate Subscription Agreement
(except if the co-subscriber is your spouse) and sign the Signature Page annexed
hereto. If your spouse is a co-subscriber, you must indicate your spouse's name
and social security number.
CORPORATIONS, PARTNERSHIPS, PENSION PLANS AND TRUSTS:
The information requested herein relates to the subscribing entity and not to
you personally (unless otherwise determined in the ACCREDITED INVESTOR STATUS
section).


IV. ACCREDITED INVESTOR STATUS

 
TO BE AN ACCREDITED INVESTOR, YOU MUST MEET ONE OF THE FOLLOWING TESTS, PLEASE
CHECK THE APPROPRIATE SPACES BELOW.
 
A. INDIVIDUAL ACCOUNTS
I certify that I am an "accredited investor" because:
 
1  _______ I had an individual income of more than $200,000 in each of the two
most recent calendar years, and I reasonably expect to have an individual income
in excess of $200,000 in the current calendar year; or my spouse and I had joint
income in excess of $300,000 in each of the two most recent calendar years, and
we reasonably expect to have a joint income in excess of $300,000 in the current
calendar year (Note: Item V, Income Statement, must be completed if you check
this option);
OR
2   _______ I have an individual net worth, or my spouse and I have a joint net
worth, in excess of  $1,000,000 including home and personal property).
For purposes of this Subscription Agreement, "individual income" means "adjusted
gross income" as reported for Federal income tax purposes, exclusive of any
income attributable to a spouse or to property owned by a spouse: (i) the amount
of any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the "Code"), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.
For purposes of this Subscription Agreement, "joint income" means, "adjusted
gross income," as reported for Federal income tax purposes, including any income
attributable to a spouse or to property owned by a spouse, and increased by the
following amounts: (i) the amount of any interest income received which is
tax-exempt under Section 103 of the Internal Revenue Code of 1986, as amended
(the "Code"), (ii) the amount of losses claimed as a limited partner in a
limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code and
(iv) any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code as it was in effect prior to enactment of the Tax
Reform Act of 1986.
For the purposes of the Subscription Agreement, "net worth" means (except as
otherwise specifically defined) the excess of total assets at fair market value,
including home and personal property, over total liabilities, including
mortgages and income taxes on unrealized appreciation of assets.


B. CORPORATIONS, PARTNERSHIPS, EMPLOYEE BENEFIT PLANS OR IRAS
(Please provide a copy of the Corporate Resolution authorizing this investment,
Partnership Agreement, Limited Liability Company Operating Agreement, or Benefit
Plan, as applicable)
1  Has the subscribing entity been formed for the specific purpose of investing
in the Securities? o YES  o NO
If your answer to question 1 is "No," CHECK whichever of the following
statements (a-e) is applicable to the subscribing entity. If your answer to
question 1 is "Yes," the subscribing entity must be able to certify to statement
(2) below in order to qualify as an "accredited investor."
 
2

--------------------------------------------------------------------------------


 
 
ACCREDITED INVESTOR STATUS - (Continued)



The undersigned entity certifies that it is an "accredited investor" because it
is:
(a) _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such Act,
and the plan fiduciary is a bank, savings and loan association, insurance
company or registered investment adviser; OR
(b) _______ an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 that has total assets in excess
of $5,000,000; OR
(c) _______ each of its shareholders, partners, or beneficiaries meets at least
one of the following conditions described above under Individual Accredited
Investor Status in Section A of Item IV above. Please also CHECK the appropriate
space in Section A of Item IV above. (Note: Item V, Income Statement, must be
completed for each shareholder, partner or beneficiary if you are relying upon
an income standard by checking option 1 in Section A of Item IV above.) OR
(d) _______ the plan is a self directed employee benefit plan and the investment
decision is made solely by a person that meets at least one of the conditions
described above under Individual Accredited Investor Status in Section A of Item
IV above. Please also CHECK the appropriate space in Section A of Item IV above.
(Note: Item V, Income Statement, must be completed if you are relying upon an
income standard by checking option 1 in Section A of Item IV above.) OR
(e) _______ a corporation, a partnership or a Massachusetts or similar business
trust with total assets in excess of $5,000,000.
2.  If the answer to Question 1 above is "Yes," please certify the statement
below is true and correct:
_______ The undersigned entity certifies that it is an accredited investor
because each of its shareholder or beneficiaries meets at least one of the
conditions described above under Individual Accredited Investor Status in
Section A of Item IV above. Please also CHECK the appropriate space in Section A
of Item IV above. (Note: Item V, Income Statement, must be completed if you are
relying upon an income standard by checking option 1 in Section A of Item IV
above.)


C. TRUST ACCOUNTS
(Please provide complete copy of the Trust)
1.  Has the subscribing entity been formed for the specific purpose of investing
in the Securities? YES o NO o
 
If your answer to question 1 is "No," CHECK whichever of the following
statements (a-c) is applicable to the subscribing entity. If your answer to
question 1 is "Yes," the subscribing entity must be able to certify to the
statement (c) below in order to qualify as an "accredited investor."
The undersigned trustee certifies that the trust is an "accredited investor"
because:
(a)_______ The trust has total assets in excess of $5,000,000 and the investment
decision has been made by a "sophisticated person" as described in Rule
506(b)(2)(ii) promulgated under the Act; OR
(b)_______ The trustee making the investment decision on its behalf is a bank
(as defined in Section 3(a)(2) of the Act), a saving and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act, acting
in its fiduciary capacity; OR
(c)_______ the grantor(s) of the trust may revoke the trust at any time and
regain title to the trust assets and has (have) retained sole investment control
over the assets of the trust and the (each) grantor(s) meets at least one of the
conditions described above under Individual Accredited Investor Status. Please
also CHECK the appropriate space in that Section.


D. ANY ENTITY (but not an individual person)
______ All of the equity owners of this entity are accredited investors. (If you
are checking this option EACH owner of the entity must complete Item IV, A, by
checking option 1 or 2 or both, as applicable, and complete Item V if you
checked option 1 of Item IV, A. Make copies of pages 2 and 3 to do this and note
each owner’s name on each copy.)


 
V. INCOME STATEMENT - (Round off to the nearest $5,000)

ALL ACCREDITED INVESTORS RELYING ON AN INCOME STANDARD (YOU ARE RELYING ON AN
INCOME STANDARD IF YOU CHECKED ITEM IV(A)(1)) MUST COMPLETE THIS SECTION.
 
Please specify the amount of your: ¨ Individual ¨Joint ¨Trust ¨Beneficiary
¨Shareholder ¨ Partner
income (defined in page 2: Accredited Investor Status) in calendar years 2004
and 2005 and your projected income for 2006.


 
2004
 
$___________________
 
 
2005
 
$___________________
 
 
2006
 
$___________________ (projected)
 

 
Current occupation:
Name of Employer:____________________________  
Position or Title:_____________________________    Telephone number (___) ______
- ____________
Former employment (if current employment is less than five years):
Name of Employer:____________________________   Position or
Title:___________________________ 
Position or Title:______________________________   Period Employed:
 ____________ to____________


3

--------------------------------------------------------------------------------




 
VI. CERTIFICATIONS



I understand that investment in the Securities is an illiquid investment. In
particular, I recognize that: (i) I must bear the economic risk of investment in
the Securities for an indefinite period of time, since the Securities have not
been registered under the Securities Act of 1933 (the "Securities Act") and
therefore cannot be sold unless either they are subsequently registered under
the Securities Act or an exemption from such registration is available and a
favorable opinion of counsel for the Company to that effect is obtained (if
requested by the Company); and (ii) no established market will exist and it is
possible that no public market for the Securities will develop. I consent to the
affixing by the Company of such legends on certificates representing the
Securities as any applicable federal or state securities law may require from
time to time.
I represent and warrant to the Company that: (i) The financial information
provided in the Subscription Agreement is complete, true and correct; (ii) I and
my Investment Managers, if any, have carefully reviewed and understand the risks
of, and other considerations relating to, a purchase of Securities, including,
but not limited to, the risks set forth under "Risk Factors" in the Private
Placement Memorandum (the “Memorandum”); (iii) I and my Investment Managers, if
any, have been afforded the opportunity to obtain any information necessary to
verify the accuracy of any representations or information set forth in the
Memorandum and have had all inquiries to the Company answered, and have been
furnished all requested materials, relating to the Company and the offering and
sale of the Securities and anything set forth in the Memorandum; (iv) neither I
nor my Investment Managers, if any, have been furnished any offering literature
by the Company or any of its affiliates, associates or agents other than the
Memorandum, and the documents referenced therein; and (v) I am acquiring the
Securities for which I am subscribing for my own account, as principal, for
investment and not with a view to the resale or distribution of all or any part
of the Securities.
The undersigned, if a corporation, partnership, trust or other form of business
entity, (i) is authorized and otherwise duly qualified to purchase and hold the
Securities, (ii) has obtained such additional tax and other advice that it has
deemed necessary, (iii) has its principal place of business at its residence
address set forth in this Subscription Agreement, and (iv) has not been formed
for the specific purpose of acquiring the Securities (although this may not
necessarily disqualify the subscriber as a purchaser). The persons executing the
Subscription Agreement, as well as all other documents related to the Offering,
represent that they are duly authorized to execute all such documents on behalf
of the entity. (If the undersigned is one of the aforementioned entities, it
agrees to supply any additional written information that may be required.)
All of the information which I have furnished to the Company and which is set
forth in the Subscription Agreement is correct and complete as of the date of
the Subscription Agreement. If any material change in this information should
occur prior to my subscription being accepted, I will immediately furnish the
revised or corrected information. I further agree to be bound by all of the
terms and conditions of the Offering described in the Memorandum. I am the only
person with a direct or indirect interest in the Securities subscribed for by
this Subscription Agreement. I agree to indemnify and hold harmless the Company
and its officers, directors and affiliates as well as the Company’s placement
agents and all their officers, directors and affiliates from and against all
damages, losses, costs and expenses (including reasonable attorneys' fees) that
they may incur by reason of the failure of the undersigned to fulfill any of the
terms or conditions of this Subscription Agreement or by reason of any breach of
the representations and warranties made by the undersigned herein or in any
document provided by the undersigned to the Company. This subscription is not
transferable or assignable by me without the written consent of the Company. If
more than one person is executing this agreement, the obligations of each shall
be joint and several and the representations and warranties contained in this
Subscription Agreement shall be deemed to be made by, and be binding upon, each
of these persons and his or her heirs, executors, administrators, successors and
assigns. This subscription, upon acceptance by the Company, shall be binding
upon my heirs, executors, administrators, successors and assigns. This
Subscription Agreement shall be construed in accordance with and governed in all
respects by the laws of the State of California.
I certify that I, either alone or with my purchaser representative, have such
knowledge and experience in financial and business matters that I am capable of
evaluating the merits and risks of this investment.
I understand that the Company plans to enter into a reverse merger transaction
with publicly-trade company (“Pubco”) after the Offering as described in the
Memorandum (“Reverse Merger”). The Reverse Merger, if consummated, will result
in the exchange of the Securities that are owned by the Stockholder for shares
of the common stock of the Public Co. (the “Exchange Offer”). Substantially all
Company stockholders have already provided irrevocable proxies and power of
attorneys to the Company’s Chief Executive Officer and Chief Financial Officer
(each an “Agent”) and each of them, to take all actions necessary to consummate
the Reverse Merger, including exchange their equity securities for equity
securities of Pubco. I further understand that the Company has conditioned its
acceptance of my subscription to purchase the Securities upon my willingness to
agree to the Reverse Merger and Exchange Offer. Therefore, I hereby authorized
and empowered the Agents, and each of them, to act as my attorneys and proxies
for the purpose of: (i) exchanging the Securities for shares of the Pubco’s
common stock at the same ratio that all other Company stockholders exchange
their equity securities for shares of Pubco’s common stock, (ii) executing and
delivering such documentation and taking such other actions as may be required
to effect the Reverse Merger taking any actions as may be necessary to
effectuate the Exchange Offer, including but not limited to, instructing the
transfer agent to cancel the Securities and executing, on behalf of me, such
documents as may be necessary to effectuate the exchange if I fail to deliver
the stock certificate for cancellation, or fail to execute any other
documentation required to effectuate the exchange, within 15 days after the
expiration of the Exchange Offer; and (iii) voting in favor of the adoption,
approval, execution and delivery by the Company of such agreements, contracts,
and documents (including, but not limited to, any amendment to the Company’s
Certificate of Incorporation, if required) and the taking of any other actions
requiring stockholder approval as may be required or deemed appropriate by the
Company’s Chief Executive Officer to consummate the Reverse Merger and related
Exchange Offer.
Under penalties of perjury, I certify that (1) my taxpayer identification number
shown in this Subscription Agreement is correct and (2) I am not subject to
backup withholding because (a) I have not been notified that I am subject to
backup withholding as a result of a failure to report all interest and dividends
or (b) the Internal Revenue Service has notified me that I am no longer subject
to backup withholding. (If you have been notified that you are subject to backup
withholding and the Internal Revenue Service has not advised you that backup
withholding has been terminated, strike out item (2).)
I hereby give power of attorney to the President or Secretary of the Company to
execute the Registration Rights Agreement on my behalf and further agree to be
bound by the terms of the Registration Rights Agreement in the form contained in
the Memorandum by executing this Subscription Agreement only.
The undersigned acknowledge that City National Bank is acting solely as Escrow
Holder in connection with the offering of the Securities and makes no
recommendation with respect thereto.  City National Bank has made no
investigation regarding the offering, the Company or any other person or entity
involved in the offering.
BY SIGNING, I ACKNOWLEDGE THAT I HAVE CAREFULLY REVIEWED THE MEMORANDUM RELATED
TO THIS INVESTMENT AND AM BOUND BY THE TERMS OF THE SUBSCRIPTION AGREEMENT AND
MEMORANDUM.


4

--------------------------------------------------------------------------------




 
VII. PATRIOT ACT REQUIREMENTS



The Patriot Act requires us to obtain the following information from you to
detect and prevent the misuse of the world financial system.


1.
In the space provided below, please provide details of where monies were
transferred from to the Company in relation to your subscription for Securities.



 
COUNTRY
 
NAME OF BANK/FINANCIAL INSTITUTION
CONTACT NAME/PHONE NUMBER AT BANK/FINANCIAL INSTITUTION
 
NAME OF ACCOUNTHOLDER
 
ACCOUNT NUMBER
 
 
       
 
 
       



If the country from which the monies were transferred appears in the Approved
Country List below, please go to number 3. If the country does not appear,
please go to number 2.


Approved Country List
 

Argentina Germany Liechtenstein Spain Australia Gibraltar Luxembourg Switzerland
Bermuda Guernsey Mexico Turkey Belgium Hong Kong Netherlands United Kingdom
Brazil Iceland New Zealand United States British Virgin Islands Ireland Norway  
Canada Isle of Man Panama   Denmark Italy Portugal   Finland Japan Singapore  
France Jersey    

 
2.
If subscription monies were transferred to the Company from any country other
than on the "Approved Country List" (see above), please provide the following
documentation to the Company (all copies should be in English and certified as
being "true and correct copies of the original" by a notary public of the
jurisdiction of which you are resident).




(a)  
For Individuals:




(i)  
evidence of name, signature, date of birth and photographic identification




(ii)  
evidence of permanent address




(iii)  
where possible, a reference from a bank with whom the individual maintains a
current relationship and has maintained such relationship for at least two years




(b)  
For Companies:




(i)  
a copy of its certificate of incorporation and any change of name certificate




(ii)  
a certificate of good standing

 
5

--------------------------------------------------------------------------------


 
 
VII. PATRIOT ACT REQUIREMENTS - (Continued)




(iii)  
a register or other acceptable list of directors and officers




(iv)  
a properly authorized mandate of the company to subscribe in the form, for
example, of a certified resolution which includes naming authorized signatories




(v)  
a description of the nature of the business of the company




(vi)  
identification, as described above for individuals, for at least two directors
and authorized signatories




(vii)  
a register of members or list of shareholders holding a controlling interest




(viii)  
identification, as described above, for individuals who are beneficial owners of
corporate shareholders which hold 10% or more of the capital share of the
company




(c)  
For Partnerships and Unincorporated Businesses:




(i)  
a copy of any certificate of registration and a certificate of good standing, if
registered




(ii)  
identification, as described above, for individuals and, where relevant,
companies constituting a majority of the partners, owners or managers and
authorized signatories




(iii)  
a copy of the mandate from the partnership or business authorizing the
subscription in the form, for example, of a certified resolution which includes
naming authorized signatories




(iv)  
a copy of constitutional documents (formation and partnership agreements)




(d)  
For Trustees:




(i)  
identification, as described above, for individuals or companies (as the case
may be) in respect of the trustees




(ii)  
identification, as described above for individuals, of beneficiaries, any person
on whose instructions or in accordance with whose wishes the trustee/nominee is
prepared or accustomed to act and the settlor of the trust




(iii)  
evidence of the nature of the duties or capacity of the trustee



3.
The Company is also required to verify the source of funds. To this end,
summarize the underlying source of the funds remitted to us (for example, where
subscription monies were the profits of business (and if so please specify type
of business), investment income, savings, etc.).





 Source of Funds
                                               



6

--------------------------------------------------------------------------------



 
VIII. ANTI-MONEY LAUNDERING ACT

 
 
WIRING FUNDS: Due to the Anti-Money Laundering Act, Brookstreet Compliance must
grant approval prior to funds being wired from any account other than National
Financial Services (NFS) or an IRA Custodial Account. Thus, please adhere to the
following procedure:

 

A.  
Complete Sections 1 through 3 above, as applicable, utilizing the information
for the bank from which the wire will originate.

 

B.  
Attach a copy of your “Letter of Instruction” or other wire instructions showing
your name, financial institution name (where wire will originate), account
number, wire amount, and wire instructions (escrow agent information such as ABA
routing number, escrow account number etc) - this must be signed and dated.

 

C.  
If monies will be wired from an account not matching the name on this
Subscription Agreement, additional documentation is necessary (please contact
Brookstreet Compliance @ (800) 297-2578 extension 141 for assistance).

 

D.  
Submit Subscription Agreement to Compliance for processing and compliance
approval.

 

E.  
Upon notification of approval from Compliance, wire funds.

 

F.  
Compliance will obtain wire confirmation from escrow agent. If wire confirmation
does NOT show account number of wire origination, additional documentation will
be required.

 
WIRING FUNDS IN ADVANCE OF COMPLIANCE APPROVAL IS PROHIBITED


 
IX. SIGNATURES

The Subscription Agreement contains various statements and representations by
subscribers and should be carefully reviewed in its entirety before executing
this signature page.


I hereby certify that I have reviewed and am familiar with the terms of the
Subscription Agreement. This Subscription Agreement incorporates by reference
all forms of securities to be purchased. I agree to be bound by all of the terms
and conditions of this Subscription Agreement and all forms of securities
presented to me.


Dated ___________________
 

Print name of individual subscriber, custodian, corporation, trustee  Signature
of individual subscriber, authorized person, trustee
____________________________________ _____________________________________

 

Print name of co-subscriber, authorized person, co-trustee if required by trust
instrument Signature of co-subscriber, authorized person, co-trustee if required
by trust instrument ____________________________________
_____________________________________

 
Investment Authorization. The undersigned corporation, partnership, benefit plan
or IRA has all requisite authority to acquire the Securities hereby subscribed
for and to enter into the Subscription Agreement, and further, the undersigned
officer, partner or fiduciary of the subscribing entity has been duly authorized
by all requisite action on the part of such entity to execute these documents on
its behalf. Such authorization has not been revoked and is still in full force
and effect.
Check Box:  ¨ Yes ¨ No ¨ Not Applicable


CAPACITY CLAIMED BY SIGNER:
 
 

¨ Individual(s) ¨ Attorney-In-Fact ¨ Partner(s) ¨ Subscribing Witness
¨ Trustee(s) ¨ Guardian/Conservator ¨ Corporate _____________________________
¨ Other: _______________________________
  Officer(s) ____________________________
__________________________________
Title(s)
__________________________________

 
7

--------------------------------------------------------------------------------




 
X. VERIFICATION OF INVESTMENT ADVISOR/BROKER

 
I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
Securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:


(a) that I have reviewed the Memorandum,  Subscription Agreement and forms of
securities presented to me, and attachments (if any) thereto;
(b) that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and
(c) that the subscription will be deemed received by the Company upon acceptance
of the Subscription Agreement.
 

Broker/Dealer  Account Executive ____________________________________
___________________________________ (Name of Broker/Dealer) (Signature)
____________________________________ ____________________________________ 
(Street Address of Broker/Dealer Office) Print Name)
____________________________________ ____________________________________ (City
of Broker/Dealer Office) (State) (Zip) (Representative I.D. Number)    

(____) ______-_______________________ ____________________________________
(Telephone Number of Broker/Dealer Office) Date    

(____) ______-_______________________ ____________________________________ (Fax
Number of Broker/Dealer Office) (E-mail Address of Account Executive)

 
8

--------------------------------------------------------------------------------

